Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed, approved immediately upon submission, and reduces waiting time for Terminal Disclaimer to be manually approved.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2-21 are rejected on the ground of nonstatutory double patenting over claims 1-13 and 15-19 (see below for exact mapping) of U.S. Patent No. 11,316,711 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is at least fully disclosed in the reference patent.

U.S. Application No. 17/660,240
U.S. Patent No. 11,316,711
2
1
3
2
4
3
5
4
6
5
7
6
8
7
9
8
10
1
11
9
12
10, 19
13
11
14
15
15
12
16
13
17
16
18
17
19
18
20
19
21
11



Allowable Subject Matter
Claims 2-21 would be allowable upon the submission and acceptance of a Terminal Disclaimer to overcome the Double Patenting rejection set forth in this office action.

The following is a statement of reasons for the indication of allowable subject matter:

Independent claims 2 and 17 are considered to distinguish over the prior art for reasons previously discussed in the non-final rejection (8/24/2021) and notice of allowance (12/22/2021) of the parent application no. 16/942,260.

The closest related prior art is Koudar (U.S. PGPUB No. 2013/0057339) and Vemuri (U.S. Patent No. 10,795,845).

As detailed in the non-final rejection and notice of allowance of the parent application, Koudar discloses automatically addressing daisy chained slave devices. Vemuri discloses utilizing a PWM pattern in the process of assigning an address to a device. However, the PWM pattern of Vemuri is only used to put a satellite module into an address assignment state where the satellite module begins listening to a communication bus to receive an address assignment form a central module.

Therefore, neither Koudar nor Vemuri specifically teach the claimed process of each of a plurality of daisy-chained slave devices determining their own addressed based on a received PWM or PFM signal, and subsequently transmitting a PWM/PFW signal to the next slave device on the chain to perform the same self-address assignment.

Claims 3-16 and 18-21 inherit the allowable subject matter of Claims 2 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186